Citation Nr: 9935581	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  98-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Entitlement to service connection for residuals of a left 
ring finger injury. 

2.	Entitlement to service connection for residuals of a left 
wrist fusion.

2.	Entitlement to service connection for multiple joint 
arthritis.

3.	Entitlement to service connection for residuals of a total 
left knee arthroplasty. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 


FINDING OF FACT

The veteran has not presented claims of entitlement to 
service connection for either multiple joint arthritis, or 
for residuals of a left ring finger injury, a left wrist 
fusion, or a total left knee arthroplasty that are plausible 
or capable of substantiation. 


CONCLUSION OF LAW

Each of the claims of entitlement to service connection for 
multiple joint arthritis, residuals of a left ring finger 
injury, a left wrist fusion, and a total left knee 
arthroplasty are not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for multiple joint 
arthritis,  and for residuals of a left ring finger injury, a 
left wrist fusion, and a total left knee arthroplasty.  The 
legal question, however, to be answered initially is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims that are plausible.  If he has not presented 
well-grounded claims his appeal fails and there is no duty to 
assist him further in the development of these claims.  
38 U.S.C.A. § 5107(a).  As will be explained below, the Board 
finds that these claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Further, arthritis may be 
presumed to have been incurred during service if it becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 
 
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claims for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the present case, the service medical records show that, 
in November 1963 treatment notes, the veteran was treated for 
left side pain.  However, he had only injured his left upper 
quadrant.  There was no mention of the left knee.  In 
December 1963, he was again reported to have fallen to the 
ground, striking his left flank on a rock.  The veteran did 
complain of left lower quadrant pain, however the left knee 
was not mentioned.  

In May 1964, the veteran smashed an unspecified finger, 
resulting in a 3-centimeter laceration that was sutured.  No 
pertinent diagnosis was made.  

In June 1964, the veteran caught a finger on a trailer hitch 
resulting in a possible fracture.  In another treatment 
record from June 1964, he had a small laceration on his left 
finger from dropping a tailgate on it.  A splint was placed 
on the finger.  A June 1964 X-ray study of the left ring 
finger revealed no osseous pathology, and did not confirm the 
existence of a fracture.  

A February 1965 treatment note appears to indicate that the 
veteran fell on his knee.  An ace bandage was applied.  There 
was no indication whether the right or left knee was involved 
and no pertinent diagnosis was made.  A May 1965 treatment 
record indicates that the veteran fell down stairs and struck 
his left flank.  The appellant fell on his right knee in 
October 1965 and reported pain with weight bearing two days 
after the incident.  Physical examination resulted in a 
diagnosis of a right knee contusion.  

In the physician's section of his October 1966 report of 
medical history at separation, the veteran noted that he 
suffered from occasional bilateral knee pain and leg cramps, 
but there were no sequelae.  The veteran's October 1966 
separation examination was normal.  No lower extremity 
disorder was diagnosed.

While post-service medical records reveal that the veteran 
underwent a left wrist fusion in the 1970's, that he has been 
diagnosed with multiple joint arthritis, and that he 
underwent a total left knee arthroplasty in 1997, no examiner 
has linked any of these disorders to the appellant's active 
duty service or, in the case of arthritis, to the one year 
presumptive period thereafter.  Further, the appellant has 
not submitted any competent evidence otherwise suggesting 
such a nexus.  Rather, the only evidence that tends to show a 
connection between these disorders and service are the 
appellant's own statements.  In this respect, the Board 
observes that the left wrist was not injured inservice, 
arthritis was not diagnosed in service, and while the veteran 
injured a right knee while on active duty there is no 
competent evidence linking any current left knee disability 
to this injury or otherwise to service.  Simply put, lay 
statements relating the claimed disorders to service are not 
competent evidence to well ground these claims.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Rather, a well grounded claim is a claim with competent 
medical or scientific evidence linking the current 
disabilities to either the veteran's active duty, or in the 
case of arthritis, to the one-year presumptive period 
postservice.  In the absence of competent evidence linking 
the claimed disorders to service the Board finds that the 
appellant has failed to fulfill his statutory burden of 
submitting well grounded claims.  Hence, service connection 
for these benefits is denied. 

With regard to the claim of entitlement to service connection 
for residuals of a left ring finger injury, the record does 
not show that the veteran currently suffers from this 
disability.  In a February 1994 private medical evaluation 
from Lincoln Orthopedic Physical Therapy, P.C., the veteran 
showed some weakness in the intrinsic muscles of the hand 
with finger abduction and adduction as well as gripping.  
However, this muscle weakness was not related by the examiner 
to an inservice left ring finger injury and no current 
disorder has been associated thereto.  Moreover, while a 
December 1994 VA outpatient treatment record noted numbness 
at the ulnar area of two fingers of the left hand, this 
numbness was not related to the inservice left ring finger 
injury and no inservice left finger disorder was associated 
with this numbness.  Finally, on VA examination in July 1997, 
the veteran was found to have bilateral, marked hypothenar 
atrophy of the hands secondary to ulnar nerve problems with 
decreased grip strength bilaterally.  This atrophy was not 
related to an inservice left ring finger injury.  A well-
grounded claim requires competent evidence that the claimant 
actually has the disability in question.  Thus, the Board 
must conclude that the veteran has failed to fulfill his 
statutory burden.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Moreover, even assuming that the appellant has a 
left ring finger disorder, the record provides no competent 
evidence linking any such disorder to the veteran's military 
service.  A well-grounded claim requires more than a mere 
assertion; the claimant must submit supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, the 
claim must be denied. 


ORDER

Service connection for multiple joint arthritis, and for 
residuals of a left ring finger injury, a left wrist fusion, 
and a total left knee arthroplasty is denied. 


REMAND

The veteran has presented claims of entitlement to increased 
evaluations for spondylolisthesis and pes planus.  These 
claims were denied in July 1998, and in August 1998 the 
veteran filed a notice of disagreement.  To date, however, a 
statement of the case has yet to be issued to the veteran.  
Accordingly, in accordance with the decision in Manlicon v. 
West, 12 Vet. App. 238 (1999), these issues are remanded to 
the RO for appropriate action.

Therefore, this case is REMANDED for the following action:

The RO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the Notice of 
Disagreement, and as appropriate issue a 
Statement of the Case on the increased 
rating issues.

The Board takes this opportunity to note that it does not 
have appellate jurisdiction over these two claims, and that 
they should be referred by the RO to the Board for appellate 
consideration if and only if the veteran files a timely 
substantive appeal.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
  The appellant is current service connected, in pertinent part, for spondylolisthesis and for pes planus.

